PER CURIAM.
The petitioner, challenging the denial of his petition for writ of mandamus, has not met his burden to show that the trial court failed to afford due process and departed from the essential requirements of law resulting in a miscarriage of justice. See Sheley v. Fla. Parole Comm’n, 703 So.2d 1202 (Fla. 1st DCA 1997), approved, 720 So.2d 216 (Fla.1998); Tedder v. Fla. Parole Comm’n, 842 So.2d 1022 (Fla. 1st DCA 2003). Accordingly, the petition for writ of certiorari is DENIED.
ALLEN, PADOVANO and BROWNING, JJ., Concur.